Exhibit 10.1

 

SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT

 

SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated as of July 13, 2016 (this
“Amendment”), by and among ACRC LENDER C LLC, a Delaware limited liability
company (the “Seller”), ARES Commercial Real Estate Corporation, a Maryland
corporation (the “Guarantor”) and CITIBANK, N.A., a national banking association
(the “Buyer”).

 

R E C I T A L S:

 

WHEREAS, the Seller and Buyer entered into that certain Master Repurchase
Agreement, dated as of December 8, 2014 (the “Original Agreement”), as amended
by that certain First Amendment to Master Repurchase Agreement and Guaranty,
dated as of July 13, 2016 (the “First Amendment”; together with the Original
Agreement, as the same may be further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Repurchase Agreement”).

 

WHEREAS, Guarantor entered into that certain Amended and Restated Substitute
Guaranty Agreement, dated as of May 6, 2014, in favor of Buyer, as amended by
the First Amendment (as the same may be further amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Guaranty”).

 

WHEREAS, the parties wish to amend the Repurchase Agreement as more specifically
set forth herein.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties hereto hereby covenant, agree, represent and warrant that the
Repurchase Agreement are hereby amended as follows, effective as of the date
hereof:

 

Section 1.              Amendment to Repurchase Agreement.

 

1.1          The following definition in Section 2 of the Repurchase Agreement
is hereby deleted in its entirety and the following corresponding definition is
substituted therefor in its proper alphabetical order:

 

“Facility Amount” shall mean $250,000,000 or whatever higher amount Buyer
determines to fund pursuant to approved Transactions in its sole discretion;
provided, however, any time the outstanding Purchase Price exceeds $250,000,000,
all reductions in Purchase Price shall simultaneously reduce the then applicable
Facility Amount until the Facility Amount equals $250,000,000.

 

Section 2.              Omnibus Amendment to Transaction Documents.

 

2.1          Any references to the Repurchase Agreement in the Transaction
Documents shall hereinafter refer to the Repurchase Agreement as modified by
this Amendment.

 

Second Amendment to MRA

 

--------------------------------------------------------------------------------


 

Section 3.              Covenants, Representations and Warranties of Seller.

 

3.1          The Seller hereby represents and warrants that this Amendment has
been duly executed and delivered by the Seller.  This Amendment is the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles.

 

3.2          The Seller hereby represents and warrants that, to the best of its
knowledge, as of the date hereof, no Event of Default has occurred and is
continuing, and no Event of Default will occur as a result of the execution,
delivery and performance by the Seller of this Amendment.

 

Section 4.              Reaffirmation of Guaranty.

 

4.1          Guarantor has executed this Amendment for the purpose of
acknowledging and agreeing that, notwithstanding the execution and delivery of
this Amendment and the amendment of the Repurchase Agreement hereunder, all of
Guarantor’s obligations under the Guaranty remain in full force and effect and
the same are hereby irrevocably and unconditionally ratified and confirmed by
Guarantor in all respects.

 

Section 5.              Effect Upon Transaction Documents.

 

5.1          The Seller hereby ratifies and confirms as of the date hereof that
all of the terms, covenants and provisions of the Repurchase Agreement and the
other Transaction Documents (except as expressly modified hereby) are and shall
remain in full force and effect without change except as otherwise expressly and
specifically modified by this Amendment.

 

5.2          The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Transaction Documents, or any other document, instrument or agreement executed
and/or delivered in connection therewith.

 

5.3          The Seller acknowledges that nothing contained herein shall be
construed to relieve the Seller from its obligations under any Transaction
Document except as otherwise expressly and specifically modified by this
Amendment.

 

Section 6.              No Oral Modification.   This Amendment may not be
modified, amended, waived, changed or terminated orally, but only by an
agreement in writing signed by the party against whom the enforcement of the
modification, amendment, waiver, change or termination is sought.

 

Section 7.              Binding Effect.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

Section 8.              Counterparts.  This Amendment may be executed in any
number of duplicate originals and each such duplicate original shall be deemed
to constitute but one and the

 

2

--------------------------------------------------------------------------------


 

same instrument.  Signatures delivered by email (in PDF format) shall be
considered binding with the same force and effect as original signatures.

 

Section 9.              Invalidity.  If any term, covenant or condition of this
Amendment shall be held to be invalid, illegal or unenforceable in any respect,
this Amendment shall be construed without such provision.

 

Section 10.            Governing Law.  This Amendment shall be governed in
accordance with the terms and provisions of Section 20 of the Repurchase
Agreement.

 

Section 11.            No Novation.  This Amendment does not, and shall not be
construed to, constitute the creation of a new indebtedness or the satisfaction,
discharge or extinguishment of the debt secured by the Transaction Documents,
nor does it in any way affect or impair the lien of the Transaction Documents. 
No action undertaken pursuant to this Amendment shall constitute a waiver or a
novation of the Buyer’s rights under the Transaction Documents.

 

Section 12.            Costs.  The Seller hereby acknowledges and agrees that it
shall be responsible for the payment of any reasonable out-of-pocket costs, fees
and expenses of the Buyer incurred in connection with the preparation,
negotiation, execution or delivery of this Amendment (including, without
limitation, the reasonable fees and disbursements of counsel to the Buyer).

 

[Signatures appear on following pages]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

SELLER:

 

 

 

ACRC LENDER C LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Don Haisch

 

 

Name: Don Haisch

 

 

Title: Chief Accounting Officer

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Don Haisch

 

 

Name: Don Haisch

 

 

Title: Chief Accounting Officer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

CITIBANK, N.A.,

 

a national banking association

 

 

 

 

By:

/s/ Richard B. Schlenger

 

 

Name: Richard B. Schlenger

 

 

Title: Authorized Signatory

 

2

--------------------------------------------------------------------------------